Per Curiam.

The town collector has ño right to pAy off claims upon the county in this manner. Hé must pay all the ihoñey which he collects to the county treasürér, éxcépt in those cases wherein he is otherwise directed by statute. Doty might have had his action against the treasurer had he refused to pay him without sufficient cause. The rule is, that when the party has a remedy by action, this Court will not interfere by mandamus. Boyce does not come for relief as a public officer ; for he has travelled beyond the line of his duty ; and we must regard his acts as those of Any other individual;
Motion denied.